        Case: 3:19-cv-00182-slc Document #: 53 Filed: 06/08/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

ROBIN MATTHIAS, individually and
on behalf of others similarly situated,
                                                            OPINION AND ORDER
                              Plaintiffs,
               v.                                               19-cv-182-slc

TATE & KIRLIN ASSOCIATES, INC. and
LVNV FUNDING, LLC,

                              Defendants.



       Plaintiff Robin Matthias brings this action on behalf of himself and other

similarly-situated individuals, alleging that defendants Tate & Kirlin Associates, Inc. (T&K) and

LVNV Funding, LLC sent him and other consumers a form collection letter that failed to clearly

state the name of the current creditor to whom their debt is owed, in violation the Fair Debt

Collection Practices Act (FDCPA), 15 U.S.C. § 1692g(a)(2). Before the court is Matthias’s

motion to compel defendants to produce: (1) evidence of their net worth–including financial

statements, profit and loss statements, income statements, balance sheets, valuations, and federal

tax returns–for the past three years; and (2) the account histories of all class members. Dkt. 47.

For the reasons explained below, I am granting the motion to the extent that I will order

defendants to produce a current audited financial statement with the underlying accountant’s

notes, but if they do not have one, they must produce their most current financial statements,

profit and loss statements, income statements, balance sheets, valuations, and federal tax returns.

I am denying the motion in all other respects.




                                                 1
            Case: 3:19-cv-00182-slc Document #: 53 Filed: 06/08/20 Page 2 of 5



                                               OPINION

I. Net Worth Statements

        In or around June 2019, Matthias issued a request for production of documents to T&K

and LVNV, seeking in part “[a]ll documents relating to your net worth for the last three years,

including, but not limited to, financial statements, profit and loss statements, income statements,

balance sheets, valuations and federal tax returns.” Dkt. 47-1, req. no. 6. After a protective

order was entered on July 25, 2019, T&K produced a copy of its December 31, 2018 unaudited

balance sheet and LVNV produced a copy of its December 31, 2017 balance sheet.1

Defendants do not dispute that a debt collector’s net worth is relevant to the issue of damages

in a FDCPA class action. See 15 U.S.C. § 1692k(a)(2)(B) (FDCPA class action recovery shall not

exceed $500,000 or 1% “net worth” of debt collector). Rather, they argue that Matthias’s

discovery request is overly broad and not proportional to his needs in this case. See Fed. R Civ.

P. 26(b)(1) (discovery appropriate when it is relevant to claim and proportional to needs of case,

“considering the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit”). Defendants argue that the balance sheets that they produced

suffice because the Seventh Circuit has defined “net worth” in the context of the FDCPA as

“book net worth or balance sheet net worth.” Sanders v. Jackson, 209 F.3d 998, 1001 and 1004

(7th Cir. 2000).


        1
          Although LVNV contends that its net worth is irrelevant because it did not send Matthias the
debt collection letter at issue and is merely the creditor to whom Matthias’s account is owed, it responded
to Matthias’s discovery request on this issue so as to not further delay the discovery process. Because
LVNV has not raised or otherwise developed this argument in response to Matthias’s motion to compel,
I have not addressed it.

                                                    2
        Case: 3:19-cv-00182-slc Document #: 53 Filed: 06/08/20 Page 3 of 5



       However, as Matthias points out, courts in this circuit have made clear that evidence of

net worth must include that information dictated by generally accepted accounting principles

(GAAP). Sanders, 209 F.3d at 1001 (“[W]e also look to book net worth or balance sheet net

worth as reported consistently with GAAP”); Smith v. GC Servs. Ltd. P’ship, 295 F. Supp. 3d 908,

910 (S.D. Ind. 2017) (“[A]n unaudited financial statement is not necessarily prepared in

accordance with GAAP.       The plaintiff is therefore entitled to a current audited financial

statement for GC Services.”). In the absence of a current audited financial statement, the court

in Smith found that “the plaintiff is entitled to the kind of financial information that would

permit the plaintiff (or an accountant) to test the reliability of the financial information shown

on [an] unaudited financial statement,” id. at 910 (requiring production of “current profit and

loss statements, income statements, balance sheet, asset valuations, and tax returns”), which is

exactly the kind of information Matthias asks for in document request no. 6.

       I also agree with Matthias that an audited financial statement is not complete or fully

explained without the underlying accountant’s notes. See e.g., Fehribach v. Ernst & Young LLP, 493

F.3d 905, 910 (7th Cir. 2007) (internal citations omitted) (describing auditor’s duty to state

opinion as to whether financial statements presented in conformity with GAAP and to identify

circumstances in which they are not); Johnson Bank v. George Korbakes & Co., LLP, 472 F.3d 439,

443 (7th Cir. 2006) (citing Clyde P. Stickney & Roman L. Weil, Financial Accounting: An

Introduction to Concepts, Methods, and Uses 17 (2000), for view that notes accompanying audit

report “are an integral part” of financial statements).

       Accordingly, defendants will be required to produce a current audited financial

statement—from 2019 if available, or from 2018—with the underlying accountant’s notes. If

defendants do not have a 2018 or 2019 audited financial statement, then they must produce

                                                3
        Case: 3:19-cv-00182-slc Document #: 53 Filed: 06/08/20 Page 4 of 5



their most current financial statements, profit and loss statements, income statements, balance

sheets, valuations and federal tax returns. Because Matthias has not provided any reason for why

he needs three years worth of defendants’ financial information, I will not require its production.




II. Class Member Account Histories

       Matthias’s RFP 1 asks for the names, last known address and telephone number, and the

account histories of all putative class members. On May 1, 2020, T&K provided Matthias with

a list of the class members, their addresses, and their T&K account numbers. LVNV did not

have any documents responsive to the request.

       Matthias argues that the class members’ full account histories are necessary to “determine

what discovery needs to be taken related to the underlying merits” of the class members’ claims,

verify each class member’s membership in the class and their receipt of the debt collection letter,

and help class counsel maintain contact with class members. Dkt. 47 at ¶9. According to

Matthias, the putative class members’ names and last known addresses are not sufficient to

enable class counsel to contact their clients about representation and their understanding of the

debt collection letter at issue. He argues that the account notes will contain phone numbers and

details concerning defendants’ interactions with the class, including whether any class member

called T&K because of the collection letter.

       I am not persuaded that Matthias needs the complete account histories of the putative

class members. As defendants point out, Matthias has been provided with the identities of the

class members, who all have claims identical to his: whether the debt collection form letter was

misleading as to who owns the defaulted debt because it lists three different entities as the

creditor, does not make clear what entity listed the debt for collection, and identifies twelve other

                                                 4
        Case: 3:19-cv-00182-slc Document #: 53 Filed: 06/08/20 Page 5 of 5



entities that may collect personal information. Therefore, an individualized review of each class

member’s account notes is unnecessary to the underlying merits of the class claims. If class

counsel wish to contact putative class members as witnesses, then they can do so by mail or

telephone. It is not clear whether T&K produced the last known telephone numbers for the class

members, but if not, then it should do so.

       Finally, Matthias has not provided any reason why it is necessary to double check

defendants’ identification of potential class members or to confirm class membership.

Accordingly I am denying Matthias’s motion to compel the class members’ account histories.


                                             ORDER

       IT IS ORDERED that plaintiff Robin Matthias’s motion to compel, dkt. 47, is

GRANTED IN PART and DENIED IN PART:

           (1)    Defendants Tate & Kirlin Associates, Inc. and LVNV Funding,
                  LLC must produce a current audited financial statement with the
                  underlying accountant’s notes. If defendants do not have a current
                  audited financial statement, they must produce their most current
                  financial statements, profit and loss statements, income
                  statements, balance sheets, valuations, and federal tax returns
                  statements.

           (2)    The motion to compel is DENIED in all other respects.


       Entered this 8th day of June, 2020.

                                             BY THE COURT:

                                             /s/
                                             _______________________
                                             STEPHEN L. CROCKER
                                             Magistrate Judge




                                               5
